Exhibit 10.36

NINTH AMENDMENT

TO

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS NINTH AMENDMENT to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this __ day of June 2013 (the “Amendment
Date”), by and between SILICON VALLEY BANK (“Bank”) QUICKLOGIC CORPORATION, a
Delaware corporation (“Borrower”), whose address is 1277 Orleans Drive,
Sunnyvale, California 94089-1138.

RECITALS

A.    Borrower and Bank have previously entered into that certain Second Amended
and Restated Loan and Security Agreement dated as of June 30, 2006 (as the same
may from time to time be further amended, modified, supplemented or restated,
the “Loan Agreement”).

B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C.    Borrower has requested that Bank amend the Loan Agreement to (i) extend
the maturity date, and (ii) make certain other revisions to the Loan Agreement
as more fully set forth herein.

D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.    Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

2.    Amendments to Loan Agreement.

2.1    Disclosure Letter. The Disclosure Letter delivered in connection with the
Second Amended and Restated Loan and Security Agreement is hereby amended in its
entirety and replaced with the Disclosure Letter attached as Exhibit I to this
Amendment. All references to the Disclosure Letter in the Loan Documents shall
be deemed to refer to the Disclosure Letter attached hereto.



--------------------------------------------------------------------------------

2.2    Section 2.1.1(a) (Availability). Section 2.1.1(a) of the Loan Agreement
is amended in its entirety and replaced with the following:

“(a) Availability. Subject to the terms and conditions of this Agreement, Bank
will make Advances on a non-formula basis (the “Non-Formula Advances”) in an
aggregate amount not to exceed the amount calculated as the Committed
Non-Formula Revolving Line minus the amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit). Amounts borrowed under
this Section may be repaid and reborrowed during the term of this Agreement.”

2.3    Section 2.1.4 (Foreign Exchange Sublimit). Section 2.1.4 of the Loan
Agreement is amended in its entirety and replaced with:

“2.1.4 Foreign Exchange Contracts.

Subject to the limits determined by Bank, Borrower may enter into foreign
exchange forward contracts with the Bank under which Borrower commits to
purchase from or sell to Bank a set amount of foreign currency more than one
business day after the contract date (the “FX Forward Contract”). Bank may
terminate the FX Forward Contracts if an Event of Default occurs and continues.

2.4    Section 2.1.5 (Cash Management Services Sublimit). Section 2.1.5 of the
Loan Agreement is amended in its entirety and replaced with:

“2.1.5 Cash Management Services.

Borrower may use for Bank’s Cash Management Services up to an amount determined
by Bank. Such services may include merchant services, direct deposit of payroll,
business credit card, clearing house services, control disbursement accounts and
check cashing services identified in various cash management services agreements
related to such services (the “Cash Management Services”).”

2.5    Section 2.2 (Overadvances). Section 2.2 of the Loan Agreement is amended
in its entirety and replaced with:

“2.2 Overadvances.

If Borrower’s Obligations under Section 2.1.1, 2.1.2 and 2.1.3 at any time
exceed the Committed Non-Formula Revolving Line, Borrower must immediately pay
Bank the excess.”

2.6    Section 13 (Definitions).

(a) Amendments to Definitions. The following terms and their respective
definitions set forth in Section 13.1 of the Loan Agreement are amended in their
entirety and replaced with the following:



--------------------------------------------------------------------------------

““Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1.1 (after giving effect to
all then outstanding Advances and all sublimit reserves applicable thereunder).”

““Revolving Maturity Date” is June 27, 2014.”

““Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus (i) any amounts attributable to (a) goodwill,
(b) intangible items such as unamortized debt discount and expenses, Patents,
trade and service marks and names, and Copyrights, minus (ii) Total Liabilities,
plus (iii) fifty percent (50%) of the net income, but without effect for any
loss, of the Borrower as defined in accordance with GAAP, for the immediately
preceding measurement period.”

(a) Deletion of Definitions. The following terms and their respective
definitions set forth in Section 13.1 of the Loan Agreement are hereby deleted
in their entirety:

 

  (i) “FX Reserve”

 

  (ii) “Revolving Obligations”

3.    Limitation of Amendments.

3.1    The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

4.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

4.3    The organizational documents of Borrower delivered to Bank on the Closing
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;



--------------------------------------------------------------------------------

4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6.    Costs and Expenses. Borrower shall pay to Bank all of Bank’s out-of-pocket
costs and expenses (including, without limitation, the fees and expenses of its
counsel), arising in connection with the preparation, execution, and delivery of
this Amendment and all related documents.

7.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8.    Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Bank’s receipt of a loan fee in the amount of $10,000, fully earned and
payable to Bank as of the Amendment Date.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

SILICON VALLEY BANK

   

BORROWER

 

QUICKLOGIC CORPORATION

By:   /s/    Michelle Peralth             By:   /s/    Ralph S. Marimon        
Name:   Michelle Peralth     Name:   Ralph S. Marimon Title:   Vice President  
  Title:   CFO



--------------------------------------------------------------------------------

DISCLOSURE LETTER

To: Silicon Valley Bank

This amendment to the Disclosure Letter is delivered pursuant to the Ninth
Amendment to the Second Amended and Restated Loan and Security Agreement (the
“Credit Agreement”) dated as of June 30, 2006, by and between QuickLogic
Corporation, as Borrower (“Company”), and Silicon Valley Bank, as Bank. The
items set forth in the attached Schedules represent exceptions, qualifications
and disclosures which are listed herein pursuant to the terms of the Credit
Agreement which are in addition to the Litigation, Permitted Indebtedness,
Permitted Investments and Permitted Liens identified in the Credit Agreement.
Capitalized terms used herein (or in the attached Schedules) and defined in the
Credit Agreement shall have the meanings ascribed in the Credit Agreement,
unless the context otherwise requires.

IN WITNESS WHEREOF, the undersigned has executed this amended Disclosure Letter
as of June 14, 2013.

QuickLogic Corporation

a Delaware Corporation

By: /s/    RALPH S. MARIMON        

Name: Ralph S. Marimon

Title: Chief Financial Officer



--------------------------------------------------------------------------------

Schedule A

Litigation

To the Borrower’s knowledge, Borrower has no material proceeding, pending or
threatened litigation which is not disclosed in either the Credit Agreement or
the Borrower’s public financial statements filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Schedule B

Permitted Indebtedness

To the Borrower’s knowledge, Borrower has no material indebtedness which is not
disclosed in either the Credit Agreement, the Borrower’s public financial
statements filed with the Securities and Exchange Commission or filed under the
Uniform Commercial Code, including but not limited to the following items:

Current debt with Silicon Valley Bank

Lease obligations, including but not limited to:

International office leases

Orleans Properties, LLC – Sunnyvale facility, including leasehold improvements

KBA Docusys Pitney Bowes Credit Corporation – mail machine

Mentor – synthesis software for resale

Cadence – design software license

Indebtedness to trade creditors in the ordinary course of business



--------------------------------------------------------------------------------

Schedule C

Permitted Investments

To the Borrower’s knowledge, Borrower has no material investments which are not
disclosed in either the Credit Agreement or the Borrower’s public financial
statements filed with the Securities and Exchange Commission, including but not
limited to the following items:

Investments, advances, and bank accounts in wholly-owned subsidiaries, including
but not limited to QuickLogic International, Inc., QuickLogic Canada Company,
and QuickLogic (India) Private Limited.

Prepaid royalties or license fees, and other credit extensions, to customers and
suppliers who are not Affiliates, in the ordinary course of business.



--------------------------------------------------------------------------------

Schedule D

Permitted Liens

To the Borrower’s knowledge, Borrower has no material liens which are not
disclosed in either the Credit Agreement, the Borrower’s public financial
statements filed with the Securities and Exchange Commission or filed under the
Uniform Commercial Code, including but not limited to the following items:

Liens for taxes, fees, assessments and other government charges or levies that
are either not delinquent or are being contested in good faith.

Purchase money liens on Equipment or Software.

Liens for Permitted Debt, including Capital Leases and debt with Cadence for EDA
software, with Mentor Grahics for development and support synthesis software and
with other suppliers used to finance our equipment and software purchases,
including but not limited to:

UCC filings by Silicon Valley Bank;

Licenses and sublicenses granted in the ordinary course of business;

Leases of subleases granted in the ordinary course of business, including in
connection with Borrower’s leased premises or leased property.



--------------------------------------------------------------------------------

Schedule E

Business Locations

Borrower currently has offices in California; Ontario, Canada; Shanghai, China;
London, England; Bangalore, India; Tokyo, Japan; Seoul, Korea; and Taipei,
Taiwan.